                        Case 19-14173              Doc 42        Filed 03/04/20            Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND
                                                  Greenbelt Division

In Re:     Janet Stacy Kaplan                                            Case No. 19-14173
           and Michael Richard Kaplan                                    Chapter 7


                                                    LINE OF APPEARANCE

Please enter the appearance of Kevin Feig, Esq. and McCabe, Weisberg & Conway, LLC, as counsel for the secured creditor,
MATRIX FINANCIAL SERVICES CORP., and add our name to the Mailing Matrix to receive copies of all Motions, Orders, Plans,
and Notices filed herein.

                                                             /s/ Kevin Feig, Esq.
                                                             Kevin Feig, Esq.
                                                             Attorney for Creditor
                                                             Bar No. 15202
                                                             McCabe, Weisberg & Conway, LLC
                                                             312 Marshall Avenue, Suite 800
                                                             Laurel, MD 20707
                                                             301-490-1196
                                                             bankruptcymd@mwc-law.com

                                                 CERTIFICATE OF SERVICE

I hereby certify that on the 4th day of March, 2020 I reviewed the Court’s CM/ECF system and it reports that an electronic copy

of the foregoing pleading will be served electronically by the Court’s CM/ECF system on the following:


Merrill Cohen
Cohen, Baldinger & Greenfeld, LLC
2600 Tower Oaks Blvd
Suite 103
Rockville, MD 20852
trustee@cohenbaldinger.com

Kevin K. Shipe, Esq.
Law Offices of Shipe & Bush, P.C.
3528 Worthington Blvd., #101
Frederick, MD 21704
bk@shipebushlaw.com


I hereby further certify that on the 4th day of March, 2020, a copy of the foregoing pleading was also mailed first class mail,

postage prepaid to:


Janet Stacy Kaplan
3643 Islington Street
Frederick, MD 21704
(Via U.S Mail)

and

Michael Richard Kaplan
3643 Islington Street
Frederick, MD 21704
(Via U.S. Mail)


                                                             /s/ Kevin Feig, Esq.
                                                             Kevin Feig, Esq.
